Citation Nr: 1212781	
Decision Date: 04/06/12    Archive Date: 04/11/12

DOCKET NO.  08-28 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas



THE ISSUE

Entitlement to a rating in excess of 10 percent for gastroesophageal reflux disease (GERD).



ATTORNEY FOR THE BOARD

D. Schechner, Counsel









INTRODUCTION

The appellant is a Veteran who served on active duty from September 1982 to April 1987 and from February 1988 to October 2004.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Houston, Texas RO which, in pertinent part, granted service connection for GERD, rated 0 percent, effective December 29, 2005.  An interim [June 2010] rating decision increased the rating for GERD to 10 percent, also effective December 29, 2005.  In October 2010, the Board remanded the matter for additional evidentiary development.

[The October 2010 remand also addressed the matter of service connection for a lumbar spine disability.  However, as a February 2012 rating decision granted the Veteran service connection for degenerative disc disease of the lumbar spine, that matter is no longer on appeal.]


FINDING OF FACT

At no time since the award of service connection is the Veteran's GERD shown to have been manifested by persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.


CONCLUSION OF LAW

A rating in excess of 10 percent for GERD is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.20, 4.21, 4.114, Diagnostic Code (Code) 7346 (2011).




REASONS AND BASES FOR FINDING AND CONCLUSION

                    Veteran's Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

As the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A July 2008 statement of the case (SOC) properly provided notice on the "downstream" issue of entitlement to an increased initial rating; and a February 2012 supplemental SOC readjudicated the matter after the Veteran responded and further development was completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").

The Veteran's pertinent treatment records have been secured.  He was afforded VA examinations in February 2006 and November 2010, which will be discussed in greater detail below, though the Board finds these examinations to be adequate for rating purposes as they included both a review of the Veteran's history and a physical examination that included all necessary findings.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  The Veteran has not identified any evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim.

                         Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal, has been reviewed.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

With the initial rating assigned following a grant of service connection, separate (staged) ratings may be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The rating schedule does not provide a specific code for GERD; the "staged" ratings assigned are by analogy to the criteria for rating hiatal hernia.  38 C.F.R. § 4.20.  On review of those criteria, the Board finds the analogy appropriate, as the symptoms of GERD most approximately resemble the symptoms and impairment in the Code 7346 criteria for rating hiatal hernia.  

Under Code 7346, a 30 percent rating is warranted when there is persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  With two or more of the symptoms for the 30 percent evaluation of lesser severity, a 10 percent rating is warranted.  38 C.F.R. § 4.114.

On February 2006 VA general medical examination, the Veteran was noted to have a gastrointestinal problem that was researched with no conclusive results other than acid reflux and chronic nausea.  He reported that he suffered from reflux, that it had existed for 10 years, that it affected his general body health, and that it had not affected his body weight.  He reported epigastric pain, reflux and regurgitation of stomach contents, nausea, and vomiting, and that his symptoms occurred constantly, but he was not receiving any treatment for them.  The examiner opined that there was no functional impairment resulting from the acid reflux disease, and the Veteran reported that it did not result in any time lost from work.  He reported that he was employed as an engineer.  On physical examination, there was tenderness to palpation of the abdomen in the epigastric region.  An upper GI series was abnormal: findings showed an esophagus with spasm in the mid-esophagus and tertiary contractions as well as a mild amount of gastroesophageal reflux without evidence of esophagitis.  The diagnosis was GERD, with the subjective factors cited as "history of disease" and the objective factors cited as the upper GI study.  The examiner noted that the condition did not cause significant anemia or malnutrition.

in his April 2007 Notice of Disagreement, the Veteran reported that his GERD kept him up at night and caused nausea on many days, and was only getting worse.  

On June 2007 private treatment, the Veteran reported that he had tried several different medications in the past such as Prilosec or Prevacid, with no relief.  Aciphex was prescribed.  On July 2007 private treatment, he reported good results with using Aciphex.  

In his August 2008 Form 9 substantive appeal, the Veteran reported that he had chronic stomach problems, and now had to take a pill daily to avoid experiencing pain and discomfort all day.

In an October 2010 statement, the Veteran reported that he woke almost nightly with regurgitation in his mouth.  He reported that his reflux was getting worse, in spite of the Aciphex medication; he still experienced discomfort throughout the day, although he watched his diet, was not overweight, and tried to exercise.  

On November 2010 VA esophagus and hiatal hernia examination (pursuant to the Board's October 2010 remand), the Veteran reported that he had not had any new diagnostic or interventional procedure since his last VA examination.  He reported persistent heartburn (pyrosis) daily, and complained of reflux when lying down "flat".  He denied vomiting.  He reported taking Aciphex since the onset of his condition, with fair results.  He denied any history of hospitalization or surgery relating to the esophagus, trauma to the esophagus, esophageal neoplasm, esophageal distress, vomiting associated with esophageal distress, dysphagia, hematemesis or melena, or esophageal dilation.  He endorsed symptoms of weekly nausea associated with esophageal disease, precipitated by certain foods; daily heartburn or pyrosis; and weekly regurgitation consisting of bile-stained fluid.  On physical examination, his overall general health was good, with no signs of anemia, malnutrition, or significant weight loss.  There was no mention of substernal, arm, or shoulder pain.  He reported that he was employed full time as a business owner.  The diagnosis was GERD, which caused no significant effects on his usual occupation, and only a mild effect on one usual daily activity, feeding.  He was noted to be stable and advised to follow up with his personal doctor.

In a December 2010 addendum, the November 2010 VA examiner opined that the Veteran's GERD is less likely as not to impair his functioning in non-dietary activities of daily living and/or employment.  The examiner stated, "[The] Veteran's GERD is at least as likely as not to only effect his diet but no other activities or functions."  The opinion was based on information gathered from the claims file, the Veteran's statements and treatment records, the available medical literature, and the examiner's professional judgment.

The evidence of record does not include any records showing that the above-listed criteria for a 30 percent rating were met (or approximated) at any time during the evaluation period, i.e. since the December 2005 effective date of the award of service connection.  Notably, the criteria for a 30 percent rating in Code 7346 are stated in the conjunctive and must all be met to warrant such rating.  At no time during the relevant appeal period is it shown that he had persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain productive of considerable impairment of health.  It is not shown that his symptoms have been accompanied by substernal or arm or shoulder pain (and he has not alleged otherwise), and the November 2010 VA examiner found the Veteran's overall general state of health to be good, with the GERD having no effect on his occupational functioning and minimal effect on his activities of daily living (and only dietary concerns impacted).  Considerable impairment of health simply is not shown.

The Board also has considered whether this claim warrants referral for consideration of an extraschedular rating.  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms".  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

Comparing the manifestations of the Veteran's GERD and the associated impairment shown to the rating schedule, the Board finds that the degree of disability shown throughout the entire period under consideration is wholly encompassed by the schedular criteria for the rating assigned, and consequently those criteria are not inadequate.  The Veteran has not alleged any symptoms or impairment that exist but are not encompassed by schedular criteria.  Therefore, referral for consideration of an extraschedular rating is not necessary. 

Finally, as the record shows that the Veteran is employed (see November 2010 VA examination report), the matter of entitlement to a total disability rating based on individual unemployability is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 

The preponderance of the evidence is against this claim; therefore, the appeal in the matter must be denied.





ORDER

A rating in excess of 10 percent for GERD is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


